PER CURIAM.
By uncontradieted evidence, admitted on the trial without objection, it was shown that the defendants had estopped themselves to deny the right of the plaintiff to acquire the land in question by condemnation. This fact renders unavailable many of the assignments of error which have been insisted 'on in argument. Our examination of the record in the light of the arguments and briefs has led us to the conclusion that it does not show that any reversible error was committed. The judgment is affirmed.